Citation Nr: 0014410	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  95-25 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss from August 26, 1999.  

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss prior to August 26, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1968 to 
January 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1988 rating decision from the 
Jackson, Mississippi Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue of entitlement to an increased rating for bilateral 
hearing loss has been remanded for further development on 
three occasions by the Board: July 1989, April 1997, and June 
1999.  The case has since been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Neither the previous nor the amended regulations 
(effective November 18, 1987 and June 10, 1999) pertaining to 
hearing loss are more favorable to the veteran's claim.  

3.  From August 26, 1999, the probative evidence establishes 
that, under the regulations effective prior to November 18, 
1987, the veteran had a pure tone level of 'B' in both ears.  

4.  From August 26, 1999, the probative evidence establishes 
that, under the regulations effective from November 18, 1987 
and the regulations effective from June 10, 1999, the veteran 
has Level IV hearing acuity in the right ear and level V 
hearing acuity in the left ear.  

5.  Prior to August 26, 1999, the regulations prior to 
November 11, 1987 established that the veteran had Level 'A' 
hearing in both ears.  

5. Prior to August 26, 1999, the regulations in effect 
subsequent to November 11, 1987 established that the veteran 
had Level I hearing in both ears.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss from August 26, 1999 have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85, 4.87, 
Diagnostic Code 6295 (in effect prior to December 18, 1987); 
38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, Diagnostic Code 6100 
(effective prior to June 10, 1999);  38 C.F.R. §§ 4.85, 4.87, 
Tables VI, VII, Diagnostic Code 6100; 64 Fed. Reg. 25202-
25210 (May 11, 1999) (effective June 10, 1999).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss prior to August 26, 1999 have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85, 4.87, Diagnostic 
Code 6295 (in effect prior to December 18, 1987); 38 C.F.R. 
§§ 4.85, 4.87, Tables VI, VII, Diagnostic Code 6100 
(effective prior to June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The pertinent evidence of record reveals that the veteran 
submitted a claim for entitlement to an increased evaluation 
of bilateral hearing loss in October 1987.  

On VA examination in December 1987 pure tone thresholds, in 
decibels as certified in January 1988, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
50
50
LEFT
10
10
25
45
40

Pure tone threshold average was 24 in the right ear and 23 in 
the left ear.  Speech discrimination was described as 92 
percent in the right ear and 96 percent in the left ear.  
However, lower levels of 86 percent in the right ear and 88 
percent in the left ear were also reported.  The diagnosis 
was mild to moderate sensorineural hearing loss bilaterally.  

On VA audio examination in November 1989, pure tone 
thresholds, in decibels as certified in December 1989, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15/10
35
45
45
LEFT
10
10
20
40
40

Three frequency puretone average was listed as 34 in the 
right ear and 28 in the left ear.  

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.

The next VA audio examination of record was in October 1997.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
45
50
50
LEFT
15
15
40
45
50

Pure tone threshold average was 43 in the right ear and 38 in 
the left ear.  

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 94 percent in the left ear.  The 
diagnosis was mild primary high frequency sensorineural 
hearing loss bilaterally.  

On VA audio examination in August 1999 pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
60
65
LEFT
30
25
50
60
65

Pure tone threshold average was 53 in the right ear and 50 in 
the left ear.  

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and 74 percent in the left ear.

The assessment was mild to moderately severe bilateral 
sensorineural hearing loss with somewhat decreased thresholds 
from the 1997 result.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs have been twice amended since 
the veteran's October 1987 claim.  The first amendment was 
effective November 18, 1987, 52 Fed. Reg. 44119 (1987), and 
the second was more recently amended, effective June 10, 
1999.  64 Fed. Reg. 25202 (1999).  Thus, the regulatory 
criteria governing the evaluation of the veteran's bilateral 
hearing loss changed while his claim was pending.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the regulations in effect prior to November 18, 1987, 
evaluations for bilateral hearing loss ranged from 
noncompensable to 80 percent based on organic impairment of 
hearing acuity within the conversational voice range (500, 
1,000, and 2,000 frequencies) as measured by controlled 
speech reception tests or puretone audiometry reported as a 
result of VA regional office or authorized audiology clinic 
examinations.  



Under 38 C.F.R. § 4.85, if the results of controlled speech 
reception tests are used, the letter, A through F, 
designating the impairment in efficiency of each ear 
separately will be ascertained from Table VI.  The percentage 
evaluation will be found in Table VII by intersecting the 
horizontal row (pertaining to the ear with better hearing) 
with the vertical row (pertaining to the ear with poorer 
hearing).  38 C.F.R. §§ 4.85, 4.87 (effective prior to 
November 18, 1987).  

If the results of puretone audiometry are used, the 
equivalent literal designation for each ear, separately, is 
ascertained from Table VII, and the percentage evaluation 
determined in the same manner as for speech reception 
impairment.  Specifically, the percentage of the overall 
evaluation is determinable from Table VII by intersecting the 
horizontal row appropriate for the literal designation for 
the ear having the better hearing and the vertical column 
appropriate to the literal designation for the ear having the 
poorer hearing.  Id.  

Under the regulations in effect from November 18, 1987 to 
June 9, 1999, evaluations of bilateral defective hearing 
ranged from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second, with 11 auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Codes 6100 to 6110 (effective before June 10, 1999).  

Under these regulations, Table VIa was used only when the 
Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).  


The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (1999).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(1999).  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(1999).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Evaluation of Bilateral Hearing Loss from August 26, 1999 

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
an evaluation in excess of 10 percent from August 26, 1999 
for bilateral hearing loss under either the regulations in 
effect prior to November 18, 1987 or the regulations in 
effect subsequent to November 18, 1987, including the most 
current regulations.  

Under the regulations in effect prior to November 18, 1987, 
the veteran's hearing impairment during the August 26, 1999 
VA examination was, for purposes of speech reception, 'A' in 
the right ear and 'C' in the left ear.  Under Table VII, of 
these regulations, a rating of 'A' in one ear and 'C' in the 
other results in a noncompensable rating.  38 C.F.R. §§ 4.87, 
4.87a, Table VI and VII, Diagnostic Code 6294.  



In terms of pure tone results, hearing impairment was 'B' in 
both the right and left ears.  Level 'B' hearing in both ears 
would warrant a 10 percent evaluation.  See 38 C.F.R. 
§§ 4.85(c), 4.87, Table VII, Diagnostic Code 6295.  

Under Table VI of both the subsequent (effective from 
November 18, 1987 to June 9, 1999) and current regulations 
(effective from June 10, 1999), the veteran's hearing level 
during the August 1999 VA examination was Level IV in the 
right ear and Level V in the left ear.  Under Table VII of 
both the previous and amended regulations, Level IV hearing 
in the right ear and Level V hearing in the left ear allows 
for a 10 percent evaluation.  38 C.F.R. § 4.85, Tables VI and 
VII, Diagnostic Code 6100.  

Table VIa is not for application under either the previous 
(effective from November 18, 1987) or amended regulations 
(effective from June 10, 1999).  Table VIa under the previous 
regulations is not for application because it was not 
certified that there were language difficulties or 
inconsistent speech audiometry scores that made the use of 
both puretone average and speech discrimination 
inappropriate.  It is not for application under the amended 
regulations because the veteran's pure tone threshold was not 
55 decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c); 4.86(a) (1999).  

Therefore, the Board finds that an evaluation greater than 10 
percent for the veteran's bilateral hearing loss disability 
is not warranted under the regulations in effect prior to 
November 18, 1987, nor under any of the regulations, 
including the current regulations, in effect from November 
18, 1987.  Pertinent case law provides that the assignment of 
disability ratings for hearing impairment are to be derived 
by the mechanical application of the Ratings Schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Evaluation of Bilateral Hearing Loss Prior to August 26, 1999

The Board initially notes that the amended criteria 
(effective from June 10, 1999) cannot be applied to the 
rating of the period relating to the noncompensable rating 
which is prior to the August 26, 1999 VA examination.  The 
most recent VA examination prior to the August 1999 VA 
examination is an October 1997 VA examination.  Therefore, 
the pertinent medical evidence dated prior to the August 1999 
VA examination is dated more than one year prior to the June 
1999 effective date for the amended regulations pertaining to 
evaluation of hearing loss.  There can be no retroactive 
application of amended criteria prior to the effective date 
of such amended criteria, which is what the result would be 
in this case if the current regulations were used to evaluate 
VA medical evidence dated prior to June 10, 1999.  See 38 
U.S.C.A. § 5110(g) (West 1991); VAOPGCPREC 3-2000.  

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
a compensable evaluation for bilateral hearing loss under 
either the regulations in effect prior to November 18, 1987 
or the pertinent regulations in effect subsequent to November 
18, 1987.  

Under the regulations in effect prior to November 18, 1987, 
the veteran's hearing impairment during the December 1987, 
November 1989, December 1989, and October 1997 VA 
examinations, for purposes of both speech reception and pure 
tone, was level 'A' in both ears.  Under Table VII of these 
regulations, a rating of 'A' in both ears allows for a 
noncompensable rating.  38 C.F.R. §§ 4.87, 4.87a, Table VI 
and VII, Diagnostic Code 6297.  

Under Table VI of the subsequent regulations (effective from 
November 18, 1987 to June 9, 1999), the veteran's hearing 
impairment during the December 1987, November 1989, December 
1989, and October 1997 VA examinations was generally Level I 
in both ears.  It was, at most, Level II in both ears during 
the December 1987 VA examination.  Under Table VII of these 
regulations, Level I hearing in both ears and Level II 
hearing in both ears both allow for a noncompensable 
evaluation.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100.  


Table VIa is not for application under the regulations in 
effect from November 18, 1987 to June 9, 1999).  Table VIa is 
not for application because it was not certified that there 
were language difficulties or inconsistent speech audiometry 
scores that made the use of both puretone average and speech 
discrimination inappropriate.  See 38 C.F.R. § 4.85(c).  

Therefore, the Board finds that a compensable evaluation for 
the veteran's bilateral hearing loss disability is not 
warranted under the regulations in effect prior to November 
18, 1987, nor under the regulations in effect from November 
18, 1987 to June 10, 1999.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann, supra.  

With respect to the overall claim for an increased evaluation 
of bilateral hearing loss, the record shows that the RO did 
not evaluate the veteran's hearing loss claim under the 
previous (those regulations effective prior to November 18, 
1987) and the amended regulations (those effective from 
November 18, 1987 to June 9, 1999 and those effective from 
June 10, 1999).  

However, it has been held that the Board may consider 
regulations not considered by the agency of original 
jurisdiction if the appellant will not be prejudiced by the 
Board's action in applying those regulations in the first 
instance.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

The Board is of the opinion that the veteran has not been 
prejudiced by the Board's application of both the previous 
and amended regulations in the first instance.  





With respect to the regulations in effect from November 1987 
and those from June 1999, the Board notes that the majority 
of the changes (effective June 1999) to the hearing 
impairment criteria appear to be non-substantive (the 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed), except 
for the revision of 38 C.F.R. § 4.86 (exceptional patterns of 
hearing impairment).  See 64 Fed. Reg. 25202 (1999).  
However, as was noted above, this section is not for 
application.  It therefore has no impact on the outcome of 
the case.  See Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Bernard, supra.  

In terms of the regulations in effect prior to November 18, 
1987, application of the average pure tone thresholds and 
speech recognition scores from the multiple VA audio 
examinations to the 1987 and subsequent regulations results 
in a non-compensable evaluation prior to August 26, 1999 and 
a 10 percent evaluation from August 26, 1999.  

In other words, the result is the same regardless of the 
criteria being applied in this case.  Therefore, the Board 
concludes that the change in regulations has no impact upon 
the outcome of the veteran's claim for a compensable or 
increased evaluation for hearing loss.  Id.  

Thus, the Board concludes that the veteran has not been 
prejudiced by its consideration of both the previous and 
amended regulations in the first instance because the changes 
in these regulations are either non-substantive or do not 
impact upon the outcome of the veteran's claim.  Bernard, 
Edenfield, supra.  

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


Additional Matters

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disability.  38 C.F.R. § 3.321(b) 
(1999).  

The Court has held that the Board does not have jurisdiction 
to assign an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

However this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  The Court has also 
held that the Board must only address referral under 
§ 3.321(b)(1) when exceptional or unusual circumstances are 
present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In 
this case the RO provided the veteran as well as discussed 
the criteria for extraschedular evaluation and determined 
that a grant of increased compensation benefits on this basis 
was not warranted.

In the case at hand, the veteran has not indicated that his 
hearing loss results in unusual or exception interference 
with his employment  The Board is also of the opinion that 
the veteran has not submitted evidence indicating that his 
hearing loss disability affects his employability in ways not 
contemplated by the Rating Schedule.  

The veteran has not presented a disability picture so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  Nor does the evidence 
indicate that the hearing loss disability has markedly 
interfered with employment or resulted in frequent 
hospitalizations or inpatient care.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
bilateral hearing loss disability has rendered the veteran's 
disability picture unusual or exceptional, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.  


ORDER

Entitlement to a evaluation in excess of 10 percent for 
bilateral hearing loss from August 26, 1999 is denied.  

Entitlement to a compensable evaluation for bilateral hearing 
loss prior to August 26, 1999 is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



